Order filed December 2, 2021.




                                     In The

                    Fourteenth Court of Appeals

                                NO. 14-21-00656-CV



                               IN RE U.L, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              507th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-53465

                                    ORDER

      On November 10, 2021, relator U.L., mother in the underlying matter, filed
a petition for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221;
see also Tex. R. App. P. 52. In the petition, relator asks this Court to compel the
Honorable Jim Evans, presiding judge of the 507th District Court of Harris
County, to “reverse its October 28, 2021 ruling denying Relator’s Emergency
Motion to Stay the Proceedings of the enforcement.”
       Relator must file with the petition a sufficient record to establish the right to
relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding).
Relator’s petition and appendix do not comply with the Texas Rules of Appellate
Procedure.    Relator’s petition and appendix contain multiple references and
documents with unredacted sensitive information of relator’s minor child. See
Tex. R. App. P. 9.8, 9.9(a)(3).        Parties are required to redact all sensitive
information in documents filed in this court unless the inclusion of the sensitive
data is specifically required by a statute, court rule, or administrative regulation.
Tex. R. App. P. 9.9(b). There is no statute, court rule, or administrative regulation
requiring the inclusion of sensitive data.

       Additionally, Rule 52.7(k) requires the appendix to relator’s petition for writ
of mandamus to include “a certified or sworn copy of any order complained of, or
any other document showing the matter complained of.”                Tex. R. App. P.
52.7(k)(1)(A). Relator’s appendix does not include a certified or sworn copy of the
trial court’s order denying relator’s emergency motion to stay proceedings.

       Moreover, Rule 52.7 of the Texas Rules of Appellate Procedure requires
relator to file with the petition “a certified or sworn copy of every document that is
material to the relator’s claim for relief that was filed in any underlying
proceeding” and “a properly authenticated transcript of any relevant testimony
from any underlying proceeding, including any exhibits offered in evidence, or a
statement that no testimony was adduced in connection with the matter complained
of.”   Tex. R. App. P. 52.7(a)(1)-(2).           Relator’s appendix does not include a
verification. Further, relator’s petition indicates the trial court conducted a hearing


                                             2
on relator’s motion to stay on October 28, 2021; however, the reporter’s record of
this hearing has not been made part of the mandamus record.

      Accordingly, we order relator to redact all sensitive information from her
petition as well as the documents included with her appendix to the petition and
refile them in this court on or before December 9, 2021. By this order, the Court
gives relator notice that her petition will be denied unless relator supplements
and/or amends her petition to address the record issues identified above on or
before December 9, 2021.


                                     PER CURIAM

Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.




                                        3